Citation Nr: 1427476	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  05-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a left knee disability status post left leg tibia fracture.

2.  Entitlement to a compensable initial rating for a left knee scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel




INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987, from February 2003 to January 2004, and from July 2005 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which granted service connection for left knee orthopedic disability and assigned a 20 percent evaluation and for a scar on the left knee which was assigned a noncompensable evaluation. 

This case was remanded by the Board in April 2008, August 2010, March 2012, January 2013, and June 2013, for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In April 2014, the Veteran requested that his appeal with regard to the issue of entitlement to an increased rating for a left knee scar be withdrawn.

2.  Throughout the pendency of the appeal, the Veteran's left knee disability has been manifested by pain, stiffness, and locking, with flexion limited at most to 80 degrees and extension to 5 degrees.  There was no clinical evidence of subluxation, instability, or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for a left knee scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for a rating in excess of 20 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5003, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2013). 

In September 2005, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to an increased rating for a left knee scar, as identified in the August 2005 statement of the case. 

In February 2014, the Veteran, through his representative, stated that he no longer wished to pursue that claim.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeals satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to an increased rating for a left knee scar, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issues of entitlement to an increased rating for a left knee scar is dismissed.

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This issue arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

Relevant to the duty to assist, which is not abrogated by the granting of service connection, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, since the date of claim and on remand, the RO received all available VA treatment records and those that were no longer available were noted to be unavailable.  The Board has also reviewed the Veteran's Virtual VA claims file and VBMS claims files.  The Veteran has also been afforded multiple VA examinations in order adjudicate his increased rating claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's left knee disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  The Veteran has not asserted that his left knee disability has worsened since the most recent VA examination, and in light of more recent VA treatment records that demonstrate the severity of the left knee disability, the Board finds that no further examination is necessary. 

Based on the foregoing, the Board determines that the RO has substantially complied with the previous remand directives in obtaining all identified records and affording the Veteran VA examinations such that no further action is necessary in this regard.  Specifically, it has been verified by the RO that there are no VA treatment records dated prior to October 2006.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45 (2012); Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2013).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010 (2013).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  In the absence of limitation of motion, X-ray evidence of arthritis will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2013).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14 (2012); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's left knee disability has been rated under Diagnostic Code 5262.  DC 5262 pertains to impairment of the tibia or fibula.  DC 5010, which pertains to arthritis, DC 5620, which pertains to limitation of flexion of the leg, DC 5261, which pertain to limitation of extension of the leg, are also potentially applicable in this instance.  38 C.F.R. § 4.71a, DC 5010, 5260, 5261 (2013). 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5257 (recurrent subluxation or instability of the knee), 5258 (dislocation of semilunar cartilage), 5259 (removal of semilunar cartilage), and 5263(genu recurvatum) are not applicable because the evidence does not show that the Veteran has any of those conditions.  Specifically, repeat physical examination has shown intact ligaments and no objective evidence of instability of the knee, and the Veteran has not been shown to have dislocation of semilunar cartilage, surgery for removal of semilunar cartilage or genu recurvatum.  

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2013).  

Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under DC 5262, a 20 percent rating is warranted for a moderate knee or ankle disability and a 30 percent rating is warranted for a marked knee or ankle disability. 38 C.F.R. § 4.71a , DC 5262 (2013).
 
Turning to the evidence of record, on October 2004 VA examination, it was noted that the Veteran had a history of a crushed/broken tibial plateau fracture of the left leg.  He had had surgery to place a plate and 7 screws.  Since then his left knee had been stiff and had locked up.  He could not squat and it was difficult to go from sitting to standing.  When he experienced a flare-up he would wait until the pain dissipated.  He used pain medication for relief.  He could not climb stairs or do garden activities.  Range of motion testing showed flexion to 132, with pain at 130, and extension to -5.  There was additional limitation due to pain which had a major functional impact.  There was no other functional loss on repetitive testing.  The tibia and fibula were normal.  Motor and sensory examination were normal.  There was no evidence of significant degenerative change on x-ray.

In December 2004, the Veteran stated that he had constant aches and pains in the knee, especially in the morning, and could no longer participate in sports.  

VA treatment records reflect that in October 2006, the Veteran had left knee pain that was chronic.  Physical examination showed tenderness at the medial tibial plateau and no swelling.

On December 2006 VA examination, the Veteran reported weakness when getting out of bed, stiffness after sitting for a while, swelling sometimes, giving way when getting out of bed, lack of endurance with running, and locking with prolonged activity.  He had pain for about four hours per day which was aching in nature.  The pain came on by itself and was relieved with pain medication.  He was unable to run.  His knee would lock and become stiff with inactivity.  Physical examination showed joint effusion and crepitus of the knee, with "locking" pain.  Range of motion of the knee showed flexion to 110 degrees, with pain was 110 degrees, and extension to 0 degrees.  There was additional limitation on repetitive use, including pain, fatigue, weakness, lack of endurance, and pain.  These factors caused 30 degrees less in flexion.  Instability testing of the knee was within normal limits.  The ligaments and meniscus were within normal limits.  X-ray of the knee showed degenerative arthritic changes.  The Veteran was working as a mechanic.

In June 2010, the Veteran stated that on road trips he would have stiffness after prolonged sitting.  The weather would also affect his knee pain.

On October 2010 VA examination, the Veteran reported that he could walk about a mile.  He could handle activities of daily living.  The Veteran reported that he had been working as a mechanic for 17 years and did not have trouble with this line of employment.  He used over-the-counter medication to treat left knee pain.  He would use a left knee brace and a cane from time to time.  His major symptom was stiffness, mostly in the morning.  He had pain but not on a daily basis.  Aggravating factors included starting movement from rest or overdoing the joint.  There was no evidence of flare-ups.  Physical examination showed that he walked without a limp and could walk on his tiptoes and heels.  There were no signs of inflammation of the knee, or effusion of the joint.  Range of motion testing showed flexion to 90 degrees, with pain beginning at 80 degrees, and extension to 5 degrees.  After three repetitions, there was evidence of pain, but no evidence of any other functional loss.  Stability testing was good.  The firm mass of the internal fixation could be felt.  It was determined that he had minimal disability of the left knee.

In January 2012, the Veteran stated that his left leg stiffened a lot after prolonged sitting and was worse in cold weather.  He would take medication for pain.

VA treatment records reflect that in August 2012, the Veteran reported having intermittent left knee pain that was fairly well-controlled with pain medication and a knee brace.  There was some stiffness in the knee.  Range of motion testing showed flexion to 95 degrees and extension to 0 degrees.  The ligaments were stable.  There was palpable hardware.  There was no effusion.  X-rays were reviewed.  The assessment was left knee post traumatic osteoarthritis, lateral compartment.  Conservative treatment was recommended.  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2013).  Range of motion testing on  VA examination and in the VA treatment records revealed flexion limited to no more than 80 degrees when taking into consideration pain on repetitive testing and extension limited at most to 5 degrees. These findings do not warrant a compensable rating under either DC 5260 or 5261.  Thus, an increased rating based upon limitation of motion is not warranted at any time during the pendency of the appeal.

The Board has determined that the Veteran is not entitled to a rating greater than 20 percent under either DC 5260 or 5261, based upon an analysis of the recorded ranges of motion.  Because he does not meet the criteria for a compensable rating for flexion and extension, separate compensable ratings for limitation of flexion and extension are not warranted.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Next, the Board finds that a higher rating is not warranted under DC 5262, as VA examination has not resulted in a finding of a marked knee disability.  Rather, physical examination of the knee has resulted in a finding of a mild or moderate knee disability.  Specifically, in 2010, the examiner found a minimal knee disability.  The Veteran's major symptoms throughout the appeal period have been pain and also stiffness upon waking, with functional loss affecting his ability to stay seated for long periods or partake in running or sports.  The Board finds that these symptoms are contemplated by a 20 percent rating for a moderate knee disability.  The record demonstrates that the Veteran manages his knee pain with pain medication, and the knee disability does not prevent him from completing activities of daily living or his job as a mechanic.  The clinical evidence has not demonstrated adequate pathology to support a finding of a marked knee disability, as flexion has been limited to at most 80 degrees, extension at most to 5 degrees, with intact ligaments, and no finding of marked arthritis or marked impairment of the tibia or fibula.  The Veteran has been able to work as a mechanic for many years and has not reported that his knee pain has had a marked effect on his employment.  His flare-ups occur from prolonged activity, rather than daily, and he treats them conservatively.  Therefore, when taking into consideration the medical evidence, as well as the VA medical opinions of records, a higher rating under DC 5262 is not warranted.

The Board also finds that a higher rating is not warranted under DC 5010 or DC 5257.  First, DC 5010 does not provide for a rating higher than 20 percent.  Also, the Veteran is already in receipt of a 20 percent rating which is based in part on limitation of motion of the knee joint.  Therefore, a separate rating under DC 5010 would amount to pyramiding.  Next, although the Veteran has reported instability of the knee joint upon waking in the morning, repeat ligament testing has shown no objective signs of instability of the ligaments.  Finally, the Board finds that DC 5258 and 5259 do not offer higher or separate ratings, because the Veteran has not undergone surgery to remove semilunar cartilage, nor does the evidence demonstrate dislocated semilunar cartilage.  Moreover, the Board finds that the Veteran's symptoms, that of limitation of motion, locking, stiffness, and pain, are contemplated for by the 20 percent rating for a moderate knee disability.  

The Veteran contends that his left knee disability flares up when completing certain activities or on its own.  However, even when the Veteran does experience flare-ups of his left knee disability, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, the left knee would be restricted by pain or other factors to be limited in flexion or extension such that a higher rating and/or a separate rating would be warranted at any time during the appeal period.  The consistent VA examinations has demonstrated flexion and extension limited to at most 5-80 degrees, even with repetitive movement.  Thus, even considering the effects of pain on use, the Board finds that the evidence is against a finding that any further limitation due to pain results in the left knee being limited to a sufficient extent to warrant a higher rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

III.  Other Considerations

A claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran works as a mechanic and has not stated that his left knee disability prevents employment.  Therefore, a claim for TDIU has not been raised by the record. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the schedular criteria reasonably describe the claimant's disability level and symptomatology.  If so, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.   

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule and finds the schedular criteria are adequate. 

As discussed above, there are higher ratings available under the diagnostic code for the knee, but the Veteran's disability is not productive of the manifestations that would warrant the higher rating.  The knee disability is primarily manifested by limitation of motion due to pain, as well as stiffness.  Many of the applicable diagnostic codes used to rate that disability provide for ratings based on limitation of motion, and the effects of pain, stiffness, and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that an increased rating for the Veteran's service-connected knee disability is not warranted, as detailed above.  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to an increased rating for a left knee scar is dismissed.

A rating in excess of 20 percent for a left knee disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


